Case 3:16-cv-00777-TAD-JPM Document 800 Filed 08/11/21 Page 1 of 3 PageID #: 27367




   MINUTES OF STATUS CONFERENCE
   TERRY A. DOUGHTY
   U.S. DISTRICT JUDGE
   August 11, 2021


                               UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                        MONROE DIVISION


   LUV N’ CARE, LTD                                     CIVIL ACTION NO. 3:16-CV-00777

   VERSUS                                               JUDGE TERRY A. DOUGHTY

   EAZY-PZ, LLC                                         MAG. JUDGE PEREZ-MONTES

                                                 ******

          A telephone pretrial conference was held in the above-referenced matter on August 11,

   2021, beginning at 1:30 p.m. Luv N’ Care, Ltd. (“LNC”), was represented by attorneys Carol

   W. Reisman, George Denegre, Jr., Carey L. Menasco, Melanie Derefinko, and Hartwell P.

   Morse, III. EAZY-PZ, LLC, was represented by Lisa C. Secor, Jan P. Christiansen, and Jennifer

   K. Fischer, with Lindsey Laurain, principal of EZPZ, also participating. Also participating were

   Scott Woloson, Technical Adviser; Dennis Stewart, Law Clerk; and Amy Crawford, Courtroom

   Deputy.

          The participants discussed the effect that the USPTO’s Notice of Intent to Issue Ex Part

   Reexamination [Doc. No. 788] will have on the bench trial on inequitable conduct presently set

   to begin August 23, 2021, and on the jury trial set to begin on August 30, 2021. After conferring

   with counsel, the Court ordered that the bench trial on inequitable conduct will be continued to

   Wednesday, August 25, 2021, and that the jury trial will be continued to a date to be set later.
Case 3:16-cv-00777-TAD-JPM Document 800 Filed 08/11/21 Page 2 of 3 PageID #: 27368




          The participants also discussed how long each side would need for presenting evidence

   and for opening and closing arguments during the bench trial. After conferring with counsel, the

   Court ordered that each side would be allowed 28 hours to present evidence and a total of 3

   hours to present their opening and closing arguments.

          The participants discussed the issue of whether evidence of the pending re-examination

   by the USPTO could be presented during the bench trial. After consultation with the parties, the

   Court indicated that evidence of the pending re-examination would not be admitted.

          The Court inquired as to how many witnesses would be presenting testimony by Zoom.

   LNC indicated none of its witnesses would testify by Zoom. EZPZ indicated one of its witnesses

   would testify by Zoom.

          The Court extended the deadline for each side to file its list of witnesses and exhibits for

   the bench trial to no later than August 18, 2021, at 5:00 p.m. Counsel must convert may call

   witnesses to will call witnesses no later than August 18, 2021 at 5:00 p.m.

          The Court further extended the deadline for each side to file a memorandum setting forth

   its proposed findings of fact and conclusions of law to no later than August 18, 2021, at 5:00

   p.m. The Court further extended the date for the parties to file a Joint Verdict Form to no later

   than August 18, 2021, at 5:00 p.m.

          The participants discussed the issue of whether evidence of the pending re-examination

   by the USPTO could be presented during the bench trial. After consultation with the parties, the

   Court indicated that evidence of the pending re-examination would not be admitted.

          The date for the parties to exchange any charts, diagrams, or other exhibits of this type is

   extended to August 18, 2021.



                                                    2
Case 3:16-cv-00777-TAD-JPM Document 800 Filed 08/11/21 Page 3 of 3 PageID #: 27369




          The Court directed each party to provide two paper copies of its exhibits to chambers no

   later than Friday, August 20, 2021. The court directed each party to provide an electronic copy

   of its exhibits to the Clerk on the morning of the bench trial.

          The participants discussed the mask mandate. The Court indicated that everyone who

   enters the courthouse must wear a mask; however, masks will not be mandated in the courtroom.

   Live witnesses are to testify without a mask.

          The conference ended at 2:30 p.m.



                                                   TAD




                                                     3
